Citation Nr: 1724409	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-22 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1965 to August 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

On his substantive appeal, the Veteran requested a video conference hearing; however, he withdrew this request in April 2015.

The issues of service connection for a respiratory disability and gout are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have had obstructive sleep apnea in service, there is no evidence of the disorder manifesting until many after service, and there is no probative evidence linking the disorder to service.

2.  The Veteran did not service in Vietnam and there is no probative evidence that he was exposed to herbicide agents.

3.  Neither his diabetes mellitus nor current heart disease was manifested in service or in the first post-service year, and there is no probative evidence suggesting either disability is etiologically related to any event, illness, or injury in service.

4.  There is no clear and unmistakable evidence that a heart murmur noted on separation examination preexisted service and there is no current evidence of a heart murmur.  


CONCLUSIONS OF LAW

1.  The criteria are not met to establish service connection for OSA.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria are not met to establish service connection for diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria are not met to establish service connection for a heart disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The duty to notify was met.  See VCAA/DTA Letters received August 2010 and March 2011.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist was also met.  Service treatment and personnel records were obtained for the record.  Medical records from all identified private treatment providers were sought and the records received were associated with the claims file.

The Veteran was given a VA examination for the claimed heart disability and the resultant examination report is sufficient since it provides an adequate opinion and rationale to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration, which are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, examinations were not needed for the Veteran's OSA or diabetes mellitus, type II.  In each case, there was no evidence of OSA or heart disease in the Veteran's service treatment records or for many years after service.  Although a heart murmur was noted on separation, there is no current evidence of a heart murmur.  There is also no probative evidence that suggests there is a nexus between the claimed disabilities and service.  Under these circumstances, even the low threshold for scheduling an examination is not met.

The Veteran has not identified any other treatment providers and there is no indication of additional available existing evidence that is necessary for a fair adjudication of the claims being decided herein.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II. Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006). 

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107 (b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).



OBSTRUCTIVE SLEEP APNEA

There are no complaints, findings, or diagnosis of OSA in the Veteran's service treatment records.  STR - Medical.  

Although the available post service treatment records do not date back any earlier than 2007, a July 2011 record indicates that the Veteran was evaluated 10 to 12 years earlier at a sleep center and was diagnosed with having OSA.  He had a positive questionnaire in terms of snoring and witnessed apnea.  A September 2011 record from Dr. S. P notes the Veteran has sleep apnea and states the relevant history is a BMI of 38.01, neck circumference of 19.5 inches, and CPAP use.  See pages 10 and 11 of Medical Treatment Record - Non-Government Facility November 2012.

None of the post service treatment records obtained suggest the Veteran's OSA is related to his military service.  There was no evidence of the disorder in service, and the earliest diagnosis appears to have been some time between 1999 and 2001.  Since the Veteran separated from service in 1972, there is nearly a 30 years gap between service and the diagnosis.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may also be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (The Board may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.).

Consideration has been given to the Veteran's personal assertions that his OSA is related to service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his OSA falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Based on the lack of nexus evidence and in light of lengthy period between service and initial diagnosis, a preponderance of the evidence is against the claim.  The Board has considered the benefit-of-the-doubt doctrine, but finds it does not apply.  38 U.S.C.A. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is denied.

DIABETES MELLITUS

At the outset, the Board notes that the Veteran has made assertions that while in service he helped unload cargo from C-130 aircraft that brought supplies and that as a result he did not know what he may have been exposed to due to contact with the unknown contents of the cargo.  See Statement in Support of Claim received November 2011.  While his assertion as to the cargo is too vague and uncertain to address in specific terms, the Board will discuss it in terms of potential exposure to herbicides agents in light of his service during the Vietnam era.

There is also a presumption of service connection for diabetes mellitus from exposure to herbicide agents for a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975; the veteran will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. §1116 (f); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).

While the Veteran served during the Vietnam era, his did not service in Vietnam.  His only overseas service was in Turkey; therefore, the presumptions related to exposure to herbicide agents and service connection does not apply.  See Service Personnel Records.  

The M21-1, Part IV, subpart ii, also contains other considerations for possible exposure outside of Vietnam, but the Veteran's service does not fall into any of the categories.  As there is no evidence of exposure to herbicide agents, service connection on this basis is not warranted.  

The law also provides that certain chronic diseases, such as diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a).  Diabetes mellitus, type II is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As for the presumptions based on diabetes mellitus, type II as a chronic disease or based on continuity of symptomatology, there is no evidence, lay or medical, that the disease began in service and continued or that it was diagnosed within the first year following his separation from service.  See 38 C.F.R. §§ 3.303 (b), 3.309.  Consequently, these presumptions do not apply.  

The record shows there is no evidence in the Veteran's service treatment records that he had complaints, findings, or a diagnosis of diabetes mellitus, type II.  His service treatment records show that laboratory findings on enlistment and separation are negative.  See STR - Medical.  

Although no treatment records were provided earlier than 2007, his claim indicates he was first treated for diabetes mellitus in 2005.  The lengthy period between service and treatment for the disability is a factor that weights against the claim.  See Maxson, supra.  

Treatment records from private medical providers note the diagnosis of diabetes mellitus, but none of these records address its etiology.  See Medical Treatment Record - Non-Government Facility received August 2010,October 2010, April 2011, and November 2012.

Despite the Veteran's contention that his diabetes mellitus is related to service, his lay statements are not competent nexus evidence in this instance due to the complexity of the disability at issue.  See Jandreau, supra.

Based on the absence of findings in service and lack of nexus evidence and in light of lengthy period between service and initial treatment, a preponderance of the evidence is against the claim.  The Board has considered the benefit-of-the-doubt doctrine, but finds it does not apply.  38 U.S.C.A. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is denied.

HEART DISABILITY

The Veteran contends that he had heart problems prior to service.  He was told he outgrew them, but then they reoccurred in 1992.  See page 10 Veterans Application for Compensation and Pension received June 2010.

The Veteran's June 1965 enlistment medical history report shows he denied ever having shortness of breath, pain or pressure in his chest, or palpitation or pounding heart.  He also denied having any illness or injury other than those already noted.  The contemporaneous enlistment examination revealed no evidence of a heart abnormality.  See pages 10 to 13 of STR - Medical.  

A February 1972 dental history questionnaire shows the Veteran gave a positive response to treatment for a heart condition that he described as "roughness in heart".  See page 22 of STR - Medical.

The Veteran's separation examination in July 1972 revealed a Grade I-II/VI systolic ejection murmur, heard best left 4th ICS.  There was no radiation of murmur, or gallop or friction rub.  No other abnormality was found.  On the associated medical history report, the Veteran gave positive responses to having had shortness of breath, pain or pressure in his chest, or palpitation or pounding heart.  He also indicated he had been treated for pleurisy in 1966 at Craig AFB.  The clinician noted that these symptoms of shortness of breath, pain or pressure in his chest, or palpitation or pounding heart referred to pleurisy in 1966, and noted that the Veteran had a heart murmur since childhood.  See pages 9, 10, 20, and 21 of STR - Medical.

Post service treatment records for the Veteran's heart disorder only date as far back as January 2007, but indicate he had a history of heart bypass surgery in 1992.  The Veteran had two arteriograms since then with the most recent one performed approximately five years earlier with no new disease shown.  He had complaints of recent mild dyspnea and vague chest pain.  The Veteran had a history of smoking more than one pack of cigarettes a day.  The impression was new coronary artery disease lesions.  See pages 6 and 7 of Medical Treatment Record - Non-Government Facility received October 2010.  

The Veteran's private medical records show diagnoses and treatment for the heart, and note his risk factors for coronary artery disease are tobacco use, diabetes, and hypercholesterolemia, but contain no nexus opinion.  See Medical Treatment Record - Non-Government Facility received August 2010 and October 2010.

On May 2011 VA examination, the Veteran's file was reviewed and pertinent aspects of his medical history were summarized.  The physician noted that the Veteran had an innocent systolic murmur in service and that current notes from June 2010 revealed the presence of no cardiac murmur.  He currently had ischemic heart disease and inoperable progression of coronary disease with evidence of congestive heart failure and peripheral edema.  She noted that the Veteran had a murmur during military service that was said to have begun in childhood and there is no evidence that it has progressed and aggravated beyond normal progression.   There had been an innocent 1-2/6, which is a barely audible murmur present at discharge.  The physician also stated that a heart murmur is a distinct diagnosis from coronary artery disease or ischemic heart disease and is unrelated to it.  Based on these findings she opined that the Veteran's current heart disability of ischemic heart disease and congestive heart failure is not the same as nor is it causatively related to the innocent systolic murmur identified at his separation from service.  

For the purposes of § 1110 every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b) (2016). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 111 (presumption of sound condition). 

In a case where there is no preexisting condition noted upon entry into service, such as here, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and (2) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.  This statutory provision is referred to as the "presumption of soundness."  Horn, 25 Vet. App. at 234.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Prior to the application of the presumption of soundness, there must be evidence that a disease or injury - that was not noted upon entrance into service - actually manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2013).  The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring VA to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id. at 55. 

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

As for the Veteran's contention, there is nothing in his statement that suggests a preexisting heart disorder was aggravated during service.  In fact, he stated that he outgrew the preexisting heart disorder and that it did not reoccur until 20 years after service.  

With regard to the existence of a preexisting murmur, the Veteran was not found to have a heart murmur on his June 1965 enlistment examination.  Moreover, no heart abnormality was noted on his medical history report.

As such, per the applicable statute and regulation a heart disorder was not noted at entry.  Thus, an analysis of the presumption of aggravation under 38 U.S.C.A. § 1153 is not required; instead, the Board must analyze the Veteran's claim by way of the presumption of soundness under 38 U.S.C.A. § 1111.

To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time or examination together with all other material evidence, including medical judgments, accepted medical principles, and the veteran's history of clinical factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

Since there is evidence that the Veteran had a heart disorder that preexisted service, the Board must address whether there is clear and unmistakable evidence to rebut the presumption of soundness.  

The service treatment records show that the only indication of a preexisting heart disorder was noted on the Veteran's separation examination when a heart murmur was discovered.  At that time, a heart murmur since childhood was noted. 

Given the negative responses on the enlistment medical history report and the absence of findings on examination, the Board finds there is not clear and unmistakable evidence that the Veteran's heart murmur preexisted service.  Thus, the presumption of soundness is not rebutted and the focus must now turn to service incurrence.  

Although the Veteran's service separation examination indicates he had a heart murmur, there is no evidence showing he currently has one.  The private post-service medical records consistently show that a heart murmur is not present.  See Medical Treatment Record - Non-Government Facility received August 2010,October 2010, April 2011, and November 2012.

The cornerstone for any claim for service connection is that the Veteran has a current diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).

In the absence of a current diagnosis, service connection for a heart murmur is denied.

Although the Veteran does not currently have a heart murmur, his post-service treatment records show he does have current diagnoses of coronary artery disease and ischemic heart disease.  

Since the Veteran did not service in Vietnam and his service did not fall into any of the other categories for possible exposure to herbicide agent, and there is otherwise no evidence of exposure, service connection on a presumptive basis due to exposure to herbicide agents is not applicable.  38 U.S.C.A. §1116 (f); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).

As for the presumptions based on heart disease as a chronic disease or based on continuity of symptomatology, there is no evidence, lay or medical, that the disease began in service and continued or that it was diagnosed within the first year following his separation from service.  See 38 C.F.R. §§ 3.303 (b), 3.309.  Consequently, these presumptions also do not apply.  

None of the Veteran's private treatment records suggest a nexus between his service and current heart disability.  The only competent medical evidence that addresses etiology is against the claim.  The VA examiner provided an unfavorable medical opinion that was adequately supported by her rationale.  

It is also notable that the Veteran's current heart disability is not shown to have been diagnosed until 20 years after service.  This is a factor that may be considered and that weights against the claim.  See Maxson, supra.

The Veteran has also attributed his heart disease to cigarette smoking in service.  See VA9 Appeal to Board of Appeals.

For claims filed after June 9, 1998, regulations bar an award of service connection for a disability arising long after service based upon a finding that such disability was caused by tobacco use during service.  See 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.303 (2016).  Any such claim by the Veteran must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).  

The Board also notes that the exceptions to this bar listed under 38 C.F.R. § 3.300 do not apply in this case.  Here, as explained above, the evidence of record is against a finding that the Veteran's heart disease manifested during service or during an applicable presumptive period specified under 38 U.S.C.A. §§ 1112, 1116.  See 38 U.S.C.A. § 1103 (b); 38 C.F.R. § 3.300.  

Therefore, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for gout is denied.

Service connection for OSA is denied.

Service connection for a heart disability is denied.


REMAND

GOUT

The Veteran's service treatment records show that in January 1971 he complained of intermittent crampy pain in his left hand with no paresthesia or history of injury.  He was noted to be a teletype operator.  No diagnosis was offered.  His separation examination was normal but on his medical history report the Veteran indicated he had swollen or painful joints.  The clinician explained that this referred to occasional swelling and pain of a finger on the left hand.  No diagnosis was noted.  See pages 18, 20 and 21 of STR - Medical.  

Post service treatment records contain a diagnosis of gout of the left leg in December 2010.  See Medical Treatment Record - Non-Government Facility received April 2011.  

Since the service treatment records notes joint symptoms but do not offer a diagnosis and the Board is not qualified to state one way or the other if these symptoms are consistent with gout, a medical opinion is needed to determine if there is a nexus between the symptoms noted in service and the current disability.

The most recent treatment records from Dr. R. M are dated in February 2011.  Current records since then should be sought on remand.


RESPIRATORY

The Veteran states he was hospitalized for pleurisy at Craig AFB in 1966.  In January 1967 he was treated for an upper respiratory infection (URI).  On separation examination in June 1972, he was given a pulmonary function test (PFT) and chest X-rays were taken revealed the left diaphragm moved and that it was elevated.  

The hospitalization records from Craig AFB are not in the Veteran's service treatment records and while some post-service records may suggest his COPD is related to his smoking history, no opinion has been sought to determine if any of the respiratory problems in service may have also contributed to his current COPD.

The Veteran also contends that his respiratory disorder is related to asbestos exposure in service.  He has submitted statements to the effect that while in Alaska his barracks, work stations, dining facility, etc., were housed in one building.  The same situation also existed when he was in Turkey.  Some of the facilities he slept and worked in were condemned and destroyed after he changed duty stations.  See Statement in Support of Claim received November 2012.

He also submitted photographs of dining areas, library, and barracks with exposed piping.  See Photographs received April 2012.

Although it is unknown if the Veteran was exposed to asbestos for the above reasons, VA's M21-1 contains a list of military occupational specialties (MOS) that have a varying degree of probability of asbestos exposure.  Included among this list is teletype, which has minimal exposure.  As noted above, a January 1971 service treatment records indicates the Veteran was a teletype operator.  In light of this evidence, the Board finds that the Veteran's asbestos exposure is conceded and an opinion is needed to determine if there is an etiological relationship between the claimed respiratory disability and asbestos exposure.

The most current treatment records for a respiratory disorder are in May 2012 and are from Dr. S. P.  Current treatment records since then should be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain treatment records from Craig AFB in 1966 for the period in which the Veteran was hospitalized for pleurisy.

2.  Take appropriate steps to obtain and associate with the electronic file copies of treatment records for gout since February 2011 and a respiratory disorder since May 2012.

3.  After the above development for gout is completed, schedule the Veteran for an appropriate VA examination to determine the likely etiology of his gout.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.

a) Based on the examination and a review of the Veteran's records, the clinician should opine whether the Veteran's gout at least as likely as not(50 percent probability or greater) had its onset in service or is otherwise related to service.  

b) The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

c) In offering an opinion and providing an adequate explanation of the rationale, the clinician should discuss the Veteran's service treatment records that note occasional symptoms in his left hand that included painful or swollen joints.

d) If the examiner concludes that an etiological opinion cannot be provided without resorting to mere speculation, then he or she must support that conclusion with a full and complete explanation as to why.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above development for a respiratory disorder, schedule the Veteran for an appropriate VA examination to determine the likely etiology of his respiratory disorder.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.

a) Based on the examination and a review of the Veteran's records, the clinician should address the following:

* Does the Veteran have a respiratory disorder that is at least as likely as not related to asbestos exposure during service?

* If not, does the Veteran at least as likely as not have a respiratory disorder that had its onset during service or is otherwise related to service?

b) The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

c) In offering these opinions and in providing an adequate explanation of the rationale, the clinician is advised that the Veteran's asbestos exposure is conceded.  The clinician should also discuss service treatment records that show the Veteran was treated for pleurisy and a URI in service, and that an abnormality was noted in his diaphragm on chest X-rays.

d) If the examiner concludes that an etiological opinion cannot be provided without resorting to mere speculation, then he or she must support that conclusion with a full and complete explanation as to why.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Thereafter, readjudicate the claims on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


